August 14, 2012 Securities and Exchange Commission Division of Corporate Finance treet NE Mail Stop 3561 Washington, DC20549 Attn: Hughes Bates and Katherine Hsu Re: BMW Financial Services NA, LLC BMW FS Securities LLC Registration Statement on Form S-3 File No. 333-182371 Ladies and Gentlemen: Pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, the Registrant hereby requests that the effective date for the above-referenced Registration Statement on Form S-3/A be accelerated so that it will be declared effective at 1:00 p.m., Eastern Standard Time, on Friday, August 17, 2012, or as soon thereafter as practicable. The Registrant acknowledges that (1) should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (2) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (3) the Registrant may not assert staff comments and declaration of effectiveness as defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very Truly Yours, BMW FS SECURITIES LLC, as Registrant By:/s/ Edward A. Robinson Name:Edward A. Robinson Title:President By:/s/ Joachim Hensel Name:Joachim Hensel Title:Vice President - Finance
